          Case 3:21-cv-00101-BLM Document 6 Filed 01/28/21 PageID.16 Page 1 of 5



1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                  SOUTHERN DISTRICT OF CALIFORNIA
10
                                                               Case No.: 21cv101-BLM
11   GERMANY TERRELL WATKINS,

12                                            Plaintiff,       ORDER DENYING PLAINTIFF’S
                                                               APPLICATION TO PROCEED IN
13   v.                                                        DISTRICT COURT WITHOUT
                                                               PREPAYING OF FEES OR COSTS AND
14   ANDREW SAUL, COMMISSIONER OF SOCIAL
                                                               DISMISSING COMPLAINT WITH LEAVE
     SECURITY,
15                                                             TO AMEND
                                           Defendant.
16                                                             [ECF NO. 2]
17

18           The instant matter was initiated on January 19, 2021 when Plaintiff filed a complaint “to
19   seek judicial review of the Commissioner’s decision and [to] request[] that this court reverse
20   that decision, or in the alternative, to remand this matter for a new hearing on the following
21   grounds.” ECF No. 1 at 2. That same day, Plaintiff filed an Application to Proceed in District
22   Court without Prepaying Fees or Costs.          ECF No. 2.      Having reviewed the complaint and
23   application, the Court finds that Plaintiff’s complaint does not sufficiently state a claim for relief
24   and Plaintiff’s application does not establish indigency. Accordingly, Plaintiff’s Application to
25   Proceed in District Court without Prepaying Fees or Costs is DENIED, and the complaint is
26   DISMISSED WITH LEAVE TO AMEND.
27           Application to Proceed in District Court without Prepaying Fees or Costs
28           All parties instituting any civil action, suit, or proceeding in a district court of the United

                                                           1
                                                                                                21cv101-BLM
        Case 3:21-cv-00101-BLM Document 6 Filed 01/28/21 PageID.17 Page 2 of 5



1    States, except an application for a writ of habeas corpus, must pay a filing fee. 28 U.S.C.

2    § 1915(a). An action may proceed despite a plaintiff's failure to prepay the entire fee only if

3    she is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a), which states:

4           [A]ny court of the United States may authorize the commencement, prosecution
5           or defense of any suit, action or proceeding ... without prepayment of fees or
            security therefor, by a person who submits an affidavit that includes a statement
6           of all assets such [person] possesses that the person is unable to pay such fees or
            give security therefor.
7

8
            The determination of indigency falls within the district court's discretion. California Men's
9
     Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991), reversed on other grounds by, 506 U.S.
10
     194 (1993) (“Section 1915 typically requires the reviewing court to exercise its sound discretion
11
     in determining whether the affiant has satisfied the statute's requirement of indigency.”). It is
12
     well-settled that a party need not be completely destitute to proceed IFP. Adkins v. E.I. DuPont
13
     de Nemours & Co., 335 U.S. 331, 339-40 (1948). To satisfy the requirements of 28 U.S.C.
14
     § 1915(a), “an affidavit [of poverty] is sufficient which states that one cannot because of his
15
     poverty pay or give security for costs ... and still be able to provide for himself and dependents
16
     with the necessities of life.” Id. at 339. At the same time, “the same even-handed care must
17
     be employed to assure that federal funds are not squandered to underwrite, at public expense,
18
     ... the remonstrances of a suitor who is financially able, in whole or in material part, to pull his
19
     own oar.” Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984). District courts tend to
20
     reject IFP applications where the applicant can pay the filing fee with acceptable sacrifice to
21
     other expenses. See, e.g., Allen v. Kelley, 1995 WL 396860, at *2 (N.D. Cal. 1995) (Plaintiff
22
     initially permitted to proceed IFP, later required to pay $ 120 filing fee out of $ 900 settlement
23
     proceeds); Ali v. Cuyler, 547 F. Supp. 129, 130 (E.D. Pa. 1982) (IFP application denied because
24
     the plaintiff possessed savings of $ 450 and that was more than sufficient to pay the filing fee).
25
     Moreover, the facts as to the affiant's poverty must be stated “with some particularity,
26
     definiteness, and certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981).
27
            Plaintiff has not satisfied Plaintiff’s burden of demonstrating that Plaintiff is entitled to IFP
28

                                                        2
                                                                                                21cv101-BLM
        Case 3:21-cv-00101-BLM Document 6 Filed 01/28/21 PageID.18 Page 3 of 5



1    status. Plaintiff is not employed; however, Plaintiff receives $4,000 per month in disability

2    payments. ECF No. 2 at 1-2. Plaintiff owns outright a 2016 Mercedez Benz E350 valued at

3    $18,000. Id. at 2. Plaintiff is not married and has three minor children for whom Plaintiff pays

4    $900 per month in child support. Id. at 4-5. Plaintiff claims monthly expenses of $4,901

5    including: $2,374 in rent or home-mortgage payments, $427 in utilities, $700 in food purchases,

6    $200 in transportation expenses, $168 for vehicle insurance, and $132 for credit card installment

7    payments. Id. at 3-5. Finally, Plaintiff states that Plaintiff’s “income isn’t enough to take care

8    of monthly bills” and that Plaintiff doesn’t “pay everything each month.” Id. at 5.

9           The Court finds that based on the current record, Plaintiff has not established that Plaintiff
10   meets the requirements for IFP status. Initially, Plaintiff failed to complete the application. Id.
11   at 2. Specifically, Plaintiff responded “none” to whether Plaintiff had money in a financial

12   institution but did not answer whether Plaintiff had any cash. Id. Secondly, Plaintiff’s financial

13   situation is unclear. Plaintiff claims three dependents but also states that Plaintiff pays monthly

14   child support. If the minor children are not residing full-time or significant amounts of time with

15   Plaintiff, then Plaintiff’s housing, utility and food bills are excessive.   Finally, Plaintiff owns

16   outright an expensive vehicle. Based on the foregoing, the Court finds that Plaintiff has not

17   established that Plaintiff is unable to pay the $402 filing fee without impairing Plaintiff’s ability

18   to pay for life’s necessities. See Adkins, 335 U.S. at 339-40. Accordingly, the Court DENIES

19   Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or Costs.

20      SUA SPONTE SCREENING PURSUANT TO 28 U.S.C. § 1915(e)(2) and § 1915(a)

21          Complaints filed by any person proceeding IFP pursuant to 28 U.S.C. § 1915(a) are

22   subject to a mandatory sua sponte screening by the Court. Lopez v. Smith, 203 F.3d 1122,

23   1127 (9th Cir. 2000); see also Alamar v. Social Security, 2019 WL1258846, at *3 (S.D. Cal. Mar.

24   19, 2019). A complaint should be dismissed sua sponte if it is (1) “frivolous or malicious;” (2)

25   “fails to state a claim on which relief may be granted;” or (3) “seeks monetary relief against a

26   defendant who is immune from such relief.” See 28 U.S.C. § 1915(e)(2); Lopez, 203 F.3d at

27   1126–27.

28          To survive, all complaints must contain “a short and plain statement of the claim showing

                                                      3
                                                                                              21cv101-BLM
        Case 3:21-cv-00101-BLM Document 6 Filed 01/28/21 PageID.19 Page 4 of 5



1    that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “[T]he pleading standard Rule 8

2    announces does not require ‘detailed factual allegations,’ but it demands more than an

3    unadorned, the-defendant-unlawfully-harmed-me-accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

4    678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Furthermore,

5    “recitals of elements of a cause of action, supported by mere conclusory statements do not

6    suffice.” Id. Instead, the plaintiff must state a claim that is plausible on its face, meaning “the

7    pleaded factual content allows the court to draw the reasonable inference that the defendant is

8    liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (2009) (quoting Twombly, 550 U.S.

9    at 556, 570)). “When there are well-pleaded factual allegations, a court should assume their
10   veracity, and then determine whether they plausibly give rise to an entitlement to relief.” Iqbal,
11   556 U.S. at 679. Social security appeals are not exempt from the general screening requirements

12   for IFP cases proceeding under § 1915(e). Montoya v. Colvin, 2016 WL 890922, at *2 (D. Nev.

13   Mar. 8, 2016) (citing Hoagland v. Astrue, 2012 WL 2521753, *1 (E.D. Cal. June 28, 2012)).

14          In the context of a social security appeal, courts within the Ninth District have established

15   four elements necessary for a complaint to survive a sua sponte screening:

16          First, the plaintiff must establish that she has exhausted her administrative
17          remedies pursuant to 42 U.S.C. § 405(g), and that the civil action was commenced
            within sixty days after notice of a final decision. Second, the complaint must
18          indicate the judicial district in which the plaintiff resides. Third, the complaint must
            state the nature of the plaintiff's disability and when the plaintiff claims she became
19          disabled. Fourth, the complaint must contain a plain, short, and concise statement
20          identifying the nature of the plaintiff's disagreement with the determination made
            by the Social Security Administration and show that the plaintiff is entitled to relief.
21

22   Skylar v. Saul, 2019 WL 4039650, *1 (S.D. Cal. Aug. 27, 2019) (quoting Montoya, 2016 WL

23   890922 at *2). With regard to element four, a complaint is insufficient if it merely states that

24   the Commissioner was wrong in denying a plaintiff benefits. See id.; see also Hoagland, 2012

25   WL 2521753 at *3 (“Every plaintiff appealing an adverse decision of the Commissioner believes

26   that the Commissioner was wrong. The purpose of the complaint is to briefly and plainly allege

27   facts supporting the legal conclusion that the Commissioner’s decision was wrong.”). Instead,

28   the “complaint . . . must set forth a brief statement of facts setting forth the reasons why the

                                                       4
                                                                                               21cv101-BLM
         Case 3:21-cv-00101-BLM Document 6 Filed 01/28/21 PageID.20 Page 5 of 5



1    Commissioner’s decision was wrong.” Id. at *2.

2           After reviewing the complaint, the Court finds that Plaintiff failed to state facts sufficient

3    to state a claim for relief. The complaint does not “state the nature of the plaintiff's disability

4    and when the plaintiff claims [the plaintiff] became disabled.” Skylar v. Saul, 2019 WL 4039650.

5    Instead, Plaintiff states that Plaintiff “is, and at all times relevant to this action, disabled as that

6    term is defined in the Social Security Act.” ECF No. 1 at 2. Accordingly, Plaintiff’s complaint is

7    DISMISSED WITH LEAVE TO AMEND. 1

8           IT IS SO ORDERED.

9    Dated: 1/28/2021
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   1
       The Court notes that Plaintiff’s counsel’s firm has received several dismissals in other cases for
     the same issue and has been “strongly urged” numerous times “to reconsider using form
25   complaints, which fail to comply with Rule 8 and the IFP statute and waste the Court's
26   resources.” Castro v. Saul, S.D. Ca. No. 20cv54-BEN(BLM); Irizarry v. Berryhill, S.D. Cal. No.
     19cv476-AJB(NLS); see also Williams v. Berryhill, S.D. Cal. No. 18cv2678-AJB(BLM); Maye v.
27   Berryhill, S.D. Cal. No. 19cv110-AJB(WVG); and Copenhaver v. Berryhill, S.D. Cal. No. 18cv790-
     AJB(MDD).
28

                                                        5
                                                                                                21cv101-BLM
